                                           Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-04511 BLF (PR)
                                                        Plaintiff,
                                  12                                                      ORDER GRANTING
Northern District of California




                                                                                          DEFENDANTS’ MOTION FOR
 United States District Court




                                  13             v.                                       SUMMARY JUDGMENT
                                  14       DR. SPENCER, et al.,
                                  15                   Defendants.
                                  16                                                      (Docket No. 31)
                                  17

                                  18           Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §
                                  19   1983. The Court found the amended complaint, Dkt. No. 101, stated a cognizable claim of
                                  20   deliberate indifference to serious medical needs under the Eighth Amendment against
                                  21   Defendants Dr. Robert Spencer and Nurse Practitioner Amanda Anguelouch at the San
                                  22   Mateo County Jail, Maguire Correctional Facility (“MCF”), and ordered the matter served
                                  23   on Defendants. Dkt. No. 14. Defendants filed a motion for summary judgment on the
                                  24   grounds that Plaintiff has not established the essential elements for a deliberate
                                  25   indifference to serious medical needs claim under the Eighth Amendment as a matter of
                                  26

                                  27   1
                                        All page references herein are to the Docket (ECF) pages shown in the header to each
                                  28   document and brief cited, unless otherwise indicated.
                                            Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 2 of 14




                                   1   law, and they are entitled to qualified immunity. Dkt. No. 31.2 Plaintiff was provided five
                                   2   extensions of time to file an opposition, with the last order granting him a final extension
                                   3   of time until October 21, 2020. Dkt. Nos. 44, 48, 53, 55, 59. He did not file an opposition
                                   4   in the time provided. Accordingly, on November 4, 2020, Defendants filed a notice of
                                   5   Plaintiff’s non-opposition to their summary judgment. Dkt. No. 60.
                                   6           Thereafter, Plaintiff filed a letter dated November 8, 2020, requesting another
                                   7   extension of time due to COVID-19 related lockdowns and limited access to the prison law
                                   8   library. Dkt. No. 61. The request for additional time, which was filed more than two
                                   9   weeks after the opposition deadline had expired, is DENIED as the Court made clear in its
                                  10   last order that no further extensions of time would be granted for the reasons stated therein.
                                  11   Dkt. No. 59 at 2.
                                  12           For the reasons stated below, Defendants’ motion for summary judgment is
Northern District of California
 United States District Court




                                  13   GRANTED.
                                  14

                                  15                                          DISCUSSION
                                  16   I.      Statement of Facts3
                                  17           The underlying events took place while Plaintiff was detained at MCF as of
                                  18   February 12, 2016, until July 30, 2018, when he was transferred to the California
                                  19   Department of Corrections. Sheng Decl., Ex. A; Dkt. No. 31-1. Plaintiff was treated at
                                  20
                                       2
                                  21     In support of their motion, Defendants provide the declarations of counsel Paul S. Sheng,
                                       Dkt. No. 31-1, Dr. Kenton Fong, a non-party, Dkt. No. 31-2, and Defendant Dr. Robert
                                  22   Spencer, Dkt. No. 31-3. Accompanying these declarations are exhibits that include copies
                                       of Plaintiff’s records from the San Mateo County Sheriff’s Department, excerpts from
                                  23   Plaintiff’s medical records from various institutions, copies of his grievances related to the
                                       relevant medical issues, and copies of unanswered interrogatories, requests for production
                                  24   of documents and admissions sent to Plaintiff. Dkt. No. 31-1, Exs. A-CC; Dkt. No. 31-2,
                                       Exs. A-F; Dkt. No. 31-3, Exs. A-S. Exhibits with a notation “subject to sealing motion”
                                  25   accompanying the declarations of Mr. Sheng and Dr. Fong can be found under
                                       Defendants’ Administrative Motion to File under Seal, Dkt. No. 29, which was withdrawn
                                  26   and stricken. See Dkt. No. 44.
                                       3
                                  27    Because Plaintiff did not file an opposition or declaration, the Court will take into
                                       consideration the factual allegations in his verified amended complaint. Dkt. No. 10.
                                  28                                                 2
                                          Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 3 of 14




                                   1   San Francisco General Hospital for a gunshot wound to his right forearm on February 8,
                                   2   2016, and then came into MCF’s custody on February 12, 2016. Dkt. No. 10 at 4.
                                   3   According to Plaintiff, he was discharged from the hospital with “medical instructions,
                                   4   ordering county jail physicians to schedule treatment for surgery with a hand specialist for
                                   5   damages to [Plaintiff’s] dominant hand, and arm, and the attendant pain, and suffering of a
                                   6   gun[]shot wound.” Id. Plaintiff also claims that Dr. Fong, a plastic surgeon, referred him
                                   7   to Stanford for the surgery, but that Defendants Dr. Spencer and Nurse Amanda at MCF
                                   8   caused unnecessary and excessive delay over a period of two years, resulting in further
                                   9   pain and suffering, specifically with respect to the following: (1) delaying an EMG test
                                  10   until December 2, 2016; (2) failing to follow up on a referral to Stanford for surgery as
                                  11   ordered by Dr. Fong; and (3) failing to act upon his numerous grievance complaints. Id. at
                                  12   4-5. Based on these allegations, the Court found Plaintiff stated a cognizable claim under
Northern District of California
 United States District Court




                                  13   the Eighth Amendment for deliberate indifference to serious medical needs. Dkt. No. 14 at
                                  14   2-3.
                                  15          Defendant Dr. Spencer is the Medical Director of the County of San Mateo
                                  16   Correctional Medicine. Spencer Decl. ¶ 3; Dkt. No. 31-3. In that role, Defendant Spencer
                                  17   manages and personally provides medical care to inmates, as well as overseeing and
                                  18   consulting with Family Nurse Practitioners in connection with their provision of medical
                                  19   care to inmates at MCF. Id. Defendant Spencer is personally familiar with the medical
                                  20   care provided to Plaintiff while he was incarcerated at MCF from February 2016 through
                                  21   July 2018. Id.
                                  22          Stanford Medical Center (“Stanford”) is the tertiary care provider for San Mateo
                                  23   County Correctional Medicine (“SMCCM”), meaning that if SMCCM is unable to provide
                                  24   a service, e.g., a specialist consultation, the patient is referred to the secondary care
                                  25   provider, which is San Mateo Medical Center. Spencer Decl. ¶ 4. If San Mateo Medical
                                  26   Center is unable to provide a procedure, the patient is referred to the tertiary care provider.
                                  27   Id. However, SMCCM has neither the right nor the ability to compel Stanford to accept a
                                  28                                                   3
                                          Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 4 of 14




                                   1   patient referral for a procedure such as a tendon transfer. Id.
                                   2          Plaintiff was booked into MCF on February 11, 2016, after being discharged from
                                   3   San Francisco General Hospital with a gunshot wound to his right arm. Sheng Decl., Ex.
                                   4   A. Care and management of the gunshot wound, such as dressing changes, was provided
                                   5   by SMCCM nursing staff 42 times between February 12, 2016 through April 1, 2016. Id.,
                                   6   Ex. B; Dkt. No. 29-1 at 2-9. According to his medical records, Plaintiff received regular
                                   7   treatment at MCF, which included the following: on February 11, 2016, narcotic pain
                                   8   medication was ordered and provided to Plaintiff for pain secondary to his recent gunshot
                                   9   wound injury, Sheng Decl., Ex. C, Dkt. No. 29-1 at 16; on February 15, 2016, Plaintiff had
                                  10   evaluation and treatment for his gunshot wound by a Family Nurse Practitioner (“FNP”),
                                  11   id., Ex. C, Dkt. No. 29-1 at 18-19; and on February 17, 2016, Plaintiff had a follow-up
                                  12   visit with an FNP, and further medication (Gabapentin) was ordered, id., Ex. E, Dkt. No.
Northern District of California
 United States District Court




                                  13   29-1 at 21. On March 30, 2016, Plaintiff was evaluated at MCF by visiting orthopedist Dr.
                                  14   Paul Linquist, who recommended a referral to plastic surgery. Id., Ex. F; Dkt. No. 29-1 at
                                  15   23. On April 26, 2016, Defendant Spencer saw and evaluated Plaintiff, and ordered an X-
                                  16   ray of his right forearm. Id., Ex. G; Dkt. No. 29-1 at 25.
                                  17          Then on May 2, 2016, Plaintiff had a first-time consultation with Dr. Kenton Fong,
                                  18   the Chief of Plastic and Reconstructive Surgery, at San Mateo Medical Center. Sheng
                                  19   Decl., Ex. H; Dkt. No. 29-1 at 27-28; Fong Decl. ¶ 1. Dr. Fong noted Plaintiff’s complaint
                                  20   of an inability to extend his small (pinky) finger and ring finger and diminished sensation
                                  21   in his middle finger, small finger, and ring finger. Fong Decl. ¶ 3. Plaintiff also reported
                                  22   0/10 pain. Id. Dr. Fong assessed Plaintiff with ulnar and radial nerve palsy and ordered an
                                  23   EMG (electromyelogram) study to evaluate the injury further. Id., Ex. B; Dkt. No. 29-1 at
                                  24   83-84. Two days later, on May 4, 2016, Plaintiff had an X-ray of his right forearm which
                                  25   showed no fracture, dislocation, subluxation (partial dislocation), periostitis
                                  26   (inflammation), or osteolysis (bone degeneration). Sheng Decl., Ex. I; Dkt. No. 29-1 at 34.
                                  27          On May 16, 2016, Plaintiff had a follow-up visit with Dr. Fong. Fong Decl. ¶ 4.
                                  28                                                  4
                                          Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 5 of 14




                                   1   The EMG had not been completed yet, and Plaintiff otherwise had no change in status at
                                   2   that time. Id. Plaintiff reported 0/10 pain during the visit. Id., Ex. C, Dkt. No. 29-1 at 86-
                                   3   87; Sheng Decl., Ex. J, Dkt. No. 29-1 at 36-37. On May 24, 2016, Plaintiff had the EMG
                                   4   study, performed by Dr. Siegel, at San Mateo Medical Center. Sheng Decl., Ex. K; Dkt.
                                   5   No. 29-1 at 39-42.
                                   6          On June 27, 2016, Plaintiff had another follow-up visit with Dr. Fong. Fong Decl. ¶
                                   7   5. Plaintiff reported 0/10 pain at this visit, his examination was unchanged, and Dr. Fong’s
                                   8   assessment remained the same. Id. At the time, Dr. Fong thought Plaintiff might benefit
                                   9   from a tendon transfer procedure for his symptoms, but that it would be prudent to wait a
                                  10   year to see what function returned and then to consider a tendon transfer procedure at that
                                  11   time if there was no meaningful recovery of function. Id. The tendon transfer procedure is
                                  12   elective and can be done at any time. Id. ¶ 9. In Plaintiff’s case, there was no particular
Northern District of California
 United States District Court




                                  13   window of opportunity to have the procedure done. Id. Nevertheless, Dr. Fong believed it
                                  14   would be a good case to refer to the Stanford Hand & Upper Extremity Center for their
                                  15   opinion. Id. ¶ 5, Ex. D, Dkt. No. 29-1 at 89-90; Sheng Decl., Exs. L, M, Dkt. No. 29-1 at
                                  16   44-45, 47-48. Dr. Fong submitted a referral request to Stanford. Fong Decl. ¶ 6, Ex. E,
                                  17   Dkt. No. 29-1 at 92-93.
                                  18          On July 22, 2016, Dr. Fong received correspondence from Stanford, declining the
                                  19   referral because the patient – Plaintiff – was in jail, they cannot see him in the clinic until
                                  20   he was released from the system. Fong Decl. ¶ 7, Ex. F, Dkt. No. 29-1 at 95; Sheng Decl.,
                                  21   Ex. N, Dkt. No. 29-1 at 50.
                                  22          On December 2, 2016, Plaintiff had another follow-up visit with Dr. Fong. Fong
                                  23   Decl. ¶ 8. Plaintiff reported 0/10 pain and little improvement in his hand function since his
                                  24   last visit. Id. Plaintiff continued to complain of loss of ring finger and small finger
                                  25   extension, but otherwise had normal extension of his index and middle fingers, and
                                  26   intrinsic function of his hand muscles was present. Id. ¶ 12. Dr. Fong noted that Plaintiff
                                  27   would most likely benefit from a tendon transfer procedure and had been hoping for an
                                  28                                                   5
                                             Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 6 of 14




                                   1   opinion from Stanford since he did not perform tendon transfers. Id. ¶ 8. However, since
                                   2   Stanford previously stated it would not see Plaintiff until he was released from the system,
                                   3   a further referral to them would be futile since Plaintiff was still incarcerated. Id., Ex. G,
                                   4   Dkt. No. 29-1 at 97-98; Sheng Decl., Ex. P, Dkt. No. 29-1 at 52-53. This was the last
                                   5   follow-up visit Plaintiff had with Dr. Fong. Fong Decl. ¶ 12.
                                   6            In between his last two follow-up visits with Dr. Fong, Plaintiff was scheduled for a
                                   7   six-month physical exam on October 21, 2016, but he refused to be seen. Sheng Decl., Ex.
                                   8   O, Dkt. No. 31-1 at 32. About two months later, on December 23, 2016, Plaintiff had a
                                   9   six-month physical exam with Defendant Amanda Angueloch, FNP. Id., Ex. Q. Dkt. No.
                                  10   29-1 at 55. Then about a year later, on December 8, 2017, Plaintiff had an annual exam
                                  11   again with Defendant Angueloch. Id., Ex. R, Dkt. No. 29-1 at 57.
                                  12            From December 2017 until July 30, 2018, when he was transferred from MCF to
Northern District of California
 United States District Court




                                  13   the California Department of Corrections, Plaintiff’s medical records contain no record of
                                  14   him making any complaints to Defendant Spencer or any other SMCCM staff regarding
                                  15   his arm/hand symptoms from his gunshot wound. Sheng Decl., Ex. S; Dkt. No. 29-1 at 59-
                                  16   79.
                                  17   II.      Summary Judgment
                                  18            Summary judgment is proper where the pleadings, discovery and affidavits show
                                  19   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                  20   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                  21   “against a party who fails to make a showing sufficient to establish the existence of an
                                  22   element essential to that party’s case, and on which that party will bear the burden of proof
                                  23   at trial . . . since a complete failure of proof concerning an essential element of the
                                  24   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                  25   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  26   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  27   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  28                                                  6
                                          Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 7 of 14




                                   1   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                   2          Generally, the moving party bears the initial burden of identifying those portions of
                                   3   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                   4   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                   5   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                   6   than for the moving party. But on an issue for which the opposing party will have the
                                   7   burden of proof at trial, the moving party need only point out “that there is an absence of
                                   8   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                   9   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                  10   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                  11          The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                  12   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
Northern District of California
 United States District Court




                                  13   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                  14   Corp., 477 U.S. at 324 (citations omitted); Fed. R. Civ. P. 56(e). “This burden is not a
                                  15   light one. The non-moving party must show more than the mere existence of a scintilla of
                                  16   evidence.” In re Oracle Corporation Securities Litigation, 627 F.3d 376, 387 (9th Cir.
                                  17   2010) (citing Liberty Lobby, 477 U.S. at 252). “The non-moving party must do more than
                                  18   show there is some ‘metaphysical doubt’ as to the material facts at issue.” Id. (citing
                                  19   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “In
                                  20   fact, the non-moving party must come forth with evidence from which a jury could
                                  21   reasonably render a verdict in the non-moving party’s favor.” Id. (citing Liberty Lobby,
                                  22   477 U.S. at 252). If the nonmoving party fails to make this showing, “the moving party is
                                  23   entitled to judgment as a matter of law.” Celotex Corp., 477 U.S. at 323.
                                  24          The Court’s function on a summary judgment motion is not to make credibility
                                  25   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                  26   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  27   The evidence must be viewed in the light most favorable to the nonmoving party, and the
                                  28                                                  7
                                          Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 8 of 14




                                   1   inferences to be drawn from the facts must be viewed in a light most favorable to the
                                   2   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
                                   3   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                   4   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                   5   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                   6   the district court may properly grant summary judgment in favor of the moving party. See
                                   7   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                   8   (9th Cir. 2001).
                                   9          A.     Deliberate Indifference
                                  10          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                  11   Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the
                                  12   Eighth Amendment only when two requirements are met: (1) the deprivation alleged is,
Northern District of California
 United States District Court




                                  13   objectively, sufficiently serious, and (2) the official is, subjectively, deliberately indifferent
                                  14   to the inmate’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).
                                  15          A “serious” medical need exists if the failure to treat a prisoner’s condition could
                                  16   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.
                                  17   The following are examples of indications that a prisoner has a “serious” need for medical
                                  18   treatment: the existence of an injury that a reasonable doctor or patient would find
                                  19   important and worthy of comment or treatment; the presence of a medical condition that
                                  20   significantly affects an individual’s daily activities; or the existence of chronic and
                                  21   substantial pain. McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled
                                  22   on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997)
                                  23   (en banc).
                                  24          A prison official is deliberately indifferent if he knows that a prisoner faces a
                                  25   substantial risk of serious harm and disregards that risk by failing to take reasonable steps
                                  26   to abate it. See Farmer, 511 U.S. at 837. The official must both know of “facts from
                                  27   which the inference could be drawn” that an excessive risk of harm exists, and he must
                                  28                                                   8
                                          Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 9 of 14




                                   1   actually draw that inference. Id. If a prison official should have been aware of the risk,
                                   2   but was not, then the official has not violated the Eighth Amendment, no matter how
                                   3   severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).
                                   4          Defendants assert that Plaintiff cannot establish deliberate indifference to serious
                                   5   medical needs because he cannot establish that they knew of and disregarded an excessive
                                   6   risk to his health and safety, and that any alleged delay they caused in treatment led to
                                   7   further injury. Dkt. No. 31 at 11. Defendants first assert that Dr. Fong’s declaration
                                   8   establishes that Plaintiff’s hand complaints never presented an excessive risk to his health
                                   9   and safety, and that any delay in getting an elective tendon transfer procedure did not lead
                                  10   to further injury. Id. Defendants also assert that there are no triable issues of material fact
                                  11   with respect to any of Plaintiff’s principal allegations offered in support of his deliberate
                                  12   indifference claim, specifically that they (1) delayed an EMG test until December 2, 2016;
Northern District of California
 United States District Court




                                  13   (2) failed to follow up on a referral to Stanford for surgery as ordered by Dr. Fong; and (3)
                                  14   failed to act upon his numerous grievance complaints. Dkt. No. 10 at 4-5.
                                  15          Based on the evidence submitted and viewing it in the light most favorable to
                                  16   Plaintiff, the Court finds there is an absence of disputed material facts with respect to the
                                  17   issue of whether Plaintiff suffered from a serious medical condition which required surgery
                                  18   to satisfy the first element of a deliberate indifference claim. The medical records
                                  19   submitted by Defendants show that Plaintiff received consistent and ongoing care for his
                                  20   gunshot wound by nursing staff, Family Nurse Practitioners like Defendant Anguelouch,
                                  21   and medical doctors like Defendant Spencer, including dressing changes, medication and
                                  22   evaluations, after he arrived at MCF on February 11, 2016. See supra at 3-6. Defendant
                                  23   Spencer personally saw and evaluated Plaintiff and ordered an X-ray on April 26, 2016.
                                  24   Id. at 4. When a visiting orthopedist recommended a referral to plastic surgery, Plaintiff
                                  25   was promptly referred and began meeting with Dr. Fong about a month later, on May 2,
                                  26   2016. Id. at 4. Thereafter Plaintiff met with Dr. Fong several times for treatment for his
                                  27   hand complaints. Id. at 4-5. Dr. Fong states in his declaration that at their third meeting
                                  28                                                  9
                                         Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 10 of 14




                                   1   on June 27, 2016, when Plaintiff’s condition remained unchanged, he believed that
                                   2   Plaintiff might benefit from a tendon transfer procedure but that it would be prudent to still
                                   3   wait a year to see if function returned before considering it. Id. Dr. Fong states that the
                                   4   tendon transfer procedure was elective and could be done at any time. Id. at 5. He also
                                   5   states that there was no particular window of opportunity to have the procedure done. Id.
                                   6   Furthermore, Dr. Fong states that there was no present nor any past emergency or urgent
                                   7   need for Plaintiff to undergo a tendon transfer procedure for his symptoms, and that in his
                                   8   medical opinion, no further harm or injury has resulted or will result to Plaintiff by waiting
                                   9   until some future date to have the tendon transfer procedure. Id. ¶ 10. Moreover, Dr. Fong
                                  10   states that the lack of the tendon transfer procedure in the past has not caused Plaintiff to
                                  11   suffer from any pain, as indicated by the “0/10” pain reported by Plaintiff at each of his
                                  12   visits with Dr. Fong. Id. ¶ 11. Based on his physical examination of Plaintiff and his
Northern District of California
 United States District Court




                                  13   statements to him, Dr. Fong states that Plaintiff did not have any complaints of pain in his
                                  14   right hand such that postponing the procedure to some point in the future will not cause
                                  15   him to suffer from any pain. Id. Lastly, Dr. Fong states that the hand symptoms that
                                  16   Plaintiff presented with never posed an excessive risk to his health or safety, nor would
                                  17   they significantly impair him from performing activities of daily living. Id. ¶ 12. In
                                  18   opposition, Plaintiff has filed no response to indicate that any of these facts are in dispute,
                                  19   and none of his statements in the amended complaint provide sufficient evidence to create
                                  20   a triable issue of fact. Accordingly, Plaintiff has failed to establish a genuine dispute of
                                  21   material fact as to whether he suffered from a serious medical condition which, without an
                                  22   elective procedure, would result in further significant injury or the “unnecessary and
                                  23   wanton infliction of pain.” See Farmer, 511 U.S. at 834. Defendants are therefore entitled
                                  24   to summary judgment on this claim. See Celotex Corp., 477 U.S. at 323.
                                  25          Furthermore, Defendants have submitted evidence showing there is an absence of a
                                  26   genuine dispute of material fact with respect to Plaintiff’s specific allegations against them
                                  27   with respect to the following: (1) Defendants delayed an EMG test until December 2,
                                  28                                                  10
                                         Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 11 of 14




                                   1   2016; (2) they failed to follow up on a referral to Stanford for surgery as ordered by Dr.
                                   2   Fong; and (3) they failed to act upon his numerous grievance complaints.
                                   3          With respect to the first allegation, Dr. Fong’s declaration and the medical records
                                   4   show that Dr. Fong ordered an EMG following his first examination of Plaintiff on May 2,
                                   5   2016. See supra at 4. The EMG was performed approximately 3 weeks later, on May 24,
                                   6   2016. Id. Therefore, there is no evidence that Defendants delayed an EMG until
                                   7   December 2, 2016, as Plaintiff alleges, since he received the EMG six months earlier.
                                   8   Plaintiff has filed no response to refute these facts, and none of his statements in the
                                   9   amended complaint provide sufficient evidence to create a triable issue of fact on this
                                  10   claim. Accordingly, Defendants have established that there is an absence of evidence to
                                  11   support Plaintiff’s claim and is therefore entitled to summary judgment on this claim. See
                                  12   Celotex Corp., 477 U.S. at 323, 325.
Northern District of California
 United States District Court




                                  13          Secondly, Dr. Fong’s declaration shows that he was the one who made the initial
                                  14   referral to Stanford on June 27, 2016, and that he received a response on July 22, 2016,
                                  15   stating that they cannot see Plaintiff until he was released from the system. Id. at 5. When
                                  16   Dr. Fong saw Plaintiff for the last time on December 2, 2016, he still believed that a
                                  17   referral to Stanford would be helpful. Id. However, because Stanford’s response to his
                                  18   first referral stated clearly that they would not see Plaintiff until he was released and
                                  19   because they could not be compelled to accept a patient referral, another attempt to refer
                                  20   the matter to Stanford would have been futile, as Defendants point out. Dkt. No. 31 at 12.
                                  21   Defendant Spencer also states in his declaration that Plaintiff was still within the three-year
                                  22   period of time for his injury to be monitored, in accordance with the medical standard of
                                  23   care, and therefore the lack of a second referral does not rise to the level of a constitutional
                                  24   violation. Spencer Decl. ¶ 21. Based on the evidence submitted by Defendants, the lack of
                                  25   a follow-up may indicate a negligence or malpractice claim at best, but not deliberate
                                  26   indifference to a serious medical need. McGuckin, 974 F.2d at 1059 (mere negligence in
                                  27   diagnosing or treating a medical condition, without more, does not violate a prisoner’s 8th
                                  28                                                  11
                                         Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 12 of 14




                                   1   Amendment rights). Plaintiff has filed no response to indicate otherwise, and none of his
                                   2   statements in the amended complaint provide sufficient evidence to create a triable issue of
                                   3   fact on this claim. Accordingly, Defendants are entitled to summary judgment on this
                                   4   claim. See Celotex Corp., 477 U.S. at 323, 325.
                                   5          Lastly, Plaintiff claims that “Doctor Spencer and nurse practitioners failure to act on
                                   6   [Plaintiff’s] medical need for surgery, not available at jail facility, and upon [Plaintiff’s]
                                   7   own grievance complaints submitted on: March 21, 2016; July 18th, 2016; May 22nd,
                                   8   2018 has caused [Plaintiff] continuous pain, and suffering [Plaintiff’s] disability which is
                                   9   interfering with his life activities for [Plaintiff’s] lifetime.” Dkt. No. 10 at 4. Defendants
                                  10   assert that these allegations are factually incorrect and demonstrate that Plaintiff does not
                                  11   have affirmative evidence sufficiently probative to carry his ultimate burden of persuasion
                                  12   at trial. Dkt. No. 31 at 13. First with respect to the grievances allegedly filed on March 21
Northern District of California
 United States District Court




                                  13   and July 28, 2016, Defendants assert that records subpoenaed from the San Mateo County
                                  14   Sheriff’s Office show that Plaintiff submitted only two grievances related to medical issues
                                  15   in 2016: (1) a July 13, 2016 grievance complaining that he notified medical staff about a
                                  16   tumor-like growth in his lower spine, but was not seen by a nurse or doctor; and (2) a July
                                  17   18, 2016 grievance complaining about unauthorized transaction withdraws for medical co-
                                  18   pays. Sheng Decl., Exs. T, U; Dkt. No. 31-1 at 38, 40-41. A review of these records
                                  19   indeed shows that neither of these grievances relate to hand injury at issue in this case. In
                                  20   contrast, Plaintiff’s medical records show that throughout 2016 he was seen for his hand
                                  21   injury by various providers, including Defendants Angueloch and Spencer, as well as a
                                  22   radiologist (X-ray), an orthopedist, a neurologist (EMG), and a plastic surgeon. See supra
                                  23   at 2-6. These facts are undisputed, and Plaintiff has failed to respond with any evidence
                                  24   establishing otherwise. Lastly, Plaintiff did submit a grievance on May 22, 2018, as he
                                  25   claims, as confirmed by the records subpoenaed from the Sheriff’s Department. Sheng
                                  26   Decl., Ex. V; Dkt. No. 31-1 at 43. However, Plaintiff claimed in that grievance that he was
                                  27   “denied medical care on 5/21/18; unknown medical personnel intentionally failed to render
                                  28                                                  12
                                             Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 13 of 14




                                   1   medical services upon multiple heath care service requests; unknown medical personnel
                                   2   failed and refused [Plaintiff’s] right to medical privacy by failing to wear badges showing
                                   3   licensing credentials or identifying their names.” Sheng Decl., Ex. V; Dkt. No. 31-1 at 43.
                                   4   Apparently, this grievance was filed in response to an incident on May 21, 2018, when a
                                   5   nurse, who is not a party to this action, came to speak to Plaintiff in response to a medical
                                   6   request to see a doctor. Sheng Decl., Ex. W; Dkt. No. 29-1 at 81. Plaintiff repeatedly
                                   7   demanded to be “put… down to see the Dr.” but refused to explain the reason why he
                                   8   needed to see a doctor. Id. The nurse noted that Plaintiff “became increasingly angry,
                                   9   hostile and aggressive” and threatened to send a grievance to medical while yelling
                                  10   obscenities. Id. The nurse noted “[n]o further action taken due to angry/hostile nature of
                                  11   inmate and safety concerns.” Id. The Court agrees with Defendants that this grievance is
                                  12   not relevant to the claims in this action involving treatment for his gunshot wound against
Northern District of California
 United States District Court




                                  13   Defendants Spencer and Anguelouch who are not mentioned in the grievance at all.
                                  14   Plaintiff has filed no response to establish otherwise, and none of his statements in the
                                  15   amended complaint provide sufficient evidence to create a triable issue of fact on this
                                  16   claim. Accordingly, Defendants are entitled to summary judgment on this claim. See
                                  17   Celotex Corp., 477 U.S. at 323, 325.
                                  18            Based on the foregoing, Defendants have established the absence of a genuine issue
                                  19   of material fact with regard to the Eighth Amendment claim against them. See Celotex
                                  20   Corp., 477 U.S. at 323. In response, Plaintiff, having filed no opposition, has failed to
                                  21   identify with reasonable particularity the evidence that precludes summary judgment, id. at
                                  22   324; Keenan, 91 F.3d at 1279, or to come forth with evidence from which a jury could
                                  23   reasonably render a verdict in his favor, In re Oracle Corporation Securities Litigation,
                                  24   627 F.3d at 387; Liberty Lobby, 477 U.S. at 25. Accordingly, Defendants are entitled to
                                  25   summary judgment on this claim. Celotex Corp., 477 U.S. at 323.
                                  26   ///
                                  27   ///
                                  28                                                 13
                                           Case 5:18-cv-04511-BLF Document 62 Filed 11/20/20 Page 14 of 14




                                   1                                              CONCLUSION
                                   2            For the reasons stated above, Defendants Dr. Robert Spencer and Nurse Practitioner
                                   3   Amanda Anguelouch’s motion for summary judgment is GRANTED. Dkt. No. 31. The
                                   4   Eighth Amendment claims against them are DISMISSED with prejudice.4
                                   5            This order terminates Docket No. 31.
                                   6            IT IS SO ORDERED.
                                   7   Dated: __November 20, 2020_______                    ________________________
                                                                                            BETH LABSON FREEMAN
                                   8
                                                                                            United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting MSJ
                                  25   PRO-SE\BLF\CR.18\04511Saddozai_grant.MSJ

                                  26
                                       4
                                  27    Because the Court finds no constitutional violation occurred, it is not necessary to discuss
                                       Defendants’ qualified immunity argument.
                                  28                                                   14
